ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1990-02-28_ORD_01_NA_03_FR.txt. il

OPINION DISSIDENTE DE M. TARASSOV
[Traduction]

Jai malheureusement été contraint de voter contre l’ordonnance par
laquelle la Cour a décidé que la requête à fin d'intervention introduite
par le Nicaragua en vertu de l’article 62 du Statut dans l'affaire du Diffé-
rend frontalier terrestre, insulaire et maritime (El Salvador/Honduras)
devait être examinée par la Chambre constituée pour connaître de ladite
affaire.

La Cour a motivé son ordonnance en invoquant la règle selon laquelle
c’est l’organe qui dans une affaire est appelé à statuer sur le fond qui doit
connaître de la requête à fin d’intervention parce que «toute intervention
est un incident de procédure » (Haya de la Torre, C.I.J. Recueil 1951, p. 76).

La décision de la Cour n’aurait pas appelé de réserves de ma part si la
requête du Nicaragua n’avait pas soulevé de très importantes questions et
n'avait pas eu trait au caractère particulier de l'affaire et à la composition
de la Chambre constituée pour en connaître. En fait, cette requête va
beaucoup plus loin qu’une requête ordinaire à fin d’intervention.

Tout d’abord, le requérant considère que le différend existant au sujet
de la situation juridique des espaces insulaires et maritimes tant à l’inté-.
rieur du golfe de Fonseca qu’adjacents à celui-ci est de nature trilatérale et
non bilatérale (requête du Nicaragua, par. 2 e)). Le requérant déclare:

«Alors que l’examen du statut du golfe intéresse nécessairement
les trois Etats riverains, deux de ces Etats se sont vu offrir la possibilité
d'établir un calendrier et des modalités de procédure dont le Nicaragua
est exclu et dont le contenu a été fixé sans son consentement. » (Jbid.,
par. 13; les italiques sont de moi.)

Cela amène le requérant à formuler l’opinion suivante:

«Une réponse favorable à la présente requête aura pour consé-
quence pratique une reconstitution de la Chambre par rapport à sa
composition actuelle et le réagencement de la procédure écrite telle
qu’elle a été fixée par l'ordonnance du 27 mai 1987.» (Ibid., par. 23;
les italiques sont de moi.)

Toutefois, le Nicaragua déclare qu’il entend:

«proposer non pas de reconstituer sans autre la Chambre et le fon-
dement de sa compétence, mais uniquement d’opérer les modifica-

12
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 12

tions strictement nécessaires pour maintenir les normes minimales d’ef-
ficacité et d'équité procédurale» (requête du Nicaragua, par. 23; les
italiques sont de moi).

Il dit aussi qu’à titre subsidiaire il demandera que:

«la Cour exclue de toute façon du mandat de la Chambre tous pou-
voirs de détermination de la situation juridique des espaces mari-
times situés à l’intérieur du golfe de Fonseca aïnsi que dans l’océan
Pacifique et qu’en fait elle limite le mandat de la Chambre aux aspects
de la frontière terrestre qui sont en litige entre El Salvador et le Hon-
duras » (ibid., par. 24; les italiques sont de moi).

Pour le cas où la Cour procéderait à une telle limitation, le Nicaragua
serait disposé:

«à s’en remettre, avec l’accord d’El Salvador et du Honduras, à la
décision que la Cour ou une chambre dûment constituéerendrait sur la
détermination de la situation juridique des espaces maritimes situés
à l’intérieur du golfe de Fonseca ainsi que dans l’océan Pacifique»
(ibid. ; les italiques sont de moi).

Il ressort très clairement de toutes ces déclarations que, de l’avis du
Nicaragua, la présente Chambre, constituée par la Cour sur la base d’un
compromis entre El Salvador et le Honduras et sans sa participation, ne
peut être apte à examiner sa requête que moyennant sa reconstitution
totale ou partielle. A défaut, le mandat de cette Chambre devrait être
limité au différend frontalier terrestre bilatéral entre El Salvador et le
Honduras et une nouvelle chambre devrait être constituée avec la partici-
pation du Nicaragua sur un pied d’égalité avec les Parties initiales. Il est
évident que toutes les transformations proposées, c’est-à-dire la reconsti-
tution totale ou partielle de la Chambre, ou la modification ou la limita-
tion de son mandat, ne peuvent être effectuées par la Chambre existante
elle-même. Seule la Cour plénière, qui a constitué la présente Chambre
pour connaître d’un différend frontalier terrestre, insulaire et maritime
entre El Salvador et le Honduras et lui a ainsi conféré son mandat «pour
connaître de la présente affaire » (C.LJ. Recueil 1987, ordonnance du 8 mai
1987, p. 12), a le pouvoir d’y procéder.

Je crois que c’est à bon droit que pour faire valoir les conclusions sus-
mentionnées le requérant s’est adressé à l’organe qui est pleinement habi-
lité pour procéder aux modifications demandées. De plus, c’est cette voie
que le requérant a choisie, soulignant dans sa requête que la question
posée dans celle-ci relevait «exclusivement de la compétence de la Cour
plénière en matière de procédure » (requête du Nicaragua, observations
préliminaires, dernier alinéa).

Ni le Statut ni le Règlement de la Cour ne contiennent de dispositions
pouvant être interprétées comme interdisant à la Cour plénière d’exami-
ner ces conclusions du requérant. Pas plus le Statut et le Règlement de la

13
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 13

Cour que sa propre pratique ne la privent totalement de fonctions en ce
qui concerne les chambres une fois que celles-ci ont été constituées. C’est
précisément la Cour plénière qui apporte des modifications à la composi-
tion d’une chambre, en élisant de nouveaux membres ou en approuvant la
désignation de nouveaux juges ad hoc pour pourvoir aux sièges devenus
vacants et en fixant les délais pour l'échange des pièces écrites. Il n’est que
naturel qu’il revienne à la Cour plénière de connaître d’une requête à fin
de reconstitution de la Chambre. C’est un fait que la requête du Nicaragua,
délibérément adressée à la Cour plénière, concerne aussi directement la
composition de la Chambre. Des cinq juges qui composent celle-ci, seuls
deux — une minorité — sont actuellement membres de la Cour. (Le prési-
dent de la Chambre, dont la période de fonctions à la Cour est venue à
expiration, continue de siéger à la Chambre en application de Particle 17
du Règlement de la Cour. Les deux autres juges sont des juges ad hoc,
choisis par El Salvador et le Honduras respectivement.)

Il est clair que la Cour, qui est responsable de la Chambre qu’elle a cons-
tituée, a toute confiance dans la haute compétence professionnelle des
membres de celle-ci et dans leur impartialité judiciaire. Il faut présumer que
le requérant a la même confiance. Il est néanmoins très difficile de faire abs-
traction du fait que les Parties initiales ont exercé une certaine influence
— nullement négligeable — sur la composition de la Chambre, non seule-
ment en choisissant leurs juges ad hoc respectifs mais aussi en informant
le Président de la Cour de leurs vues «au sujet de la composition de la
Chambre», en application de l’article 17 du Règlement de la Cour, alors
même que l’article 26, paragraphe 2, du Statut dispose expressément que
l’assentiment des parties n’est requis qu’en ce qui concerne «le nombre
de juges de cette chambre » fixé par la Cour (les italiques sont de moi).

L'article 17, paragraphe 2, du Règlement de la Cour autorise une inter-
prétation plus large de cette disposition du Statut, permettant au Président
de s’informer des vues des parties en ce qui concerne les juges que celles-ci
souhaiteraient voir élus comme membres de la chambre. Normalement,
lorsqu'elle constitue une chambre, la Cour se conforme à ces vues. Il en
résulte que les parties initiales exercent bien une influence non seulement
quant au nombre mais aussi quant à la personne des juges qui composent
la chambre.

L'Etat intervenant n’a pas cette possibilité et d’un point de vue procédu-
ral sa situation devant une chambre n’est pas identique à celle des parties
initiales. Une telle inégalité peut être particulièrement préjudiciable à la
partie intervenante si elle sollicite la reconstitution ou la modification du
mandat d’une chambre existante.

Dans les observations du Nicaragua sur la question de savoir si la
requête à fin d'intervention relève de la compétence de la Chambre consti-
tuée pour connaître de l’affaire ou de la compétence de la Cour plénière, le
requérant déclare :

«Considérer que c’est la chambre elle-même qui doit connaître
d’une contestation de sa constitution motivée par l’étendue de la

14
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 14

compétence ratione materiae qui lui a été conférée reviendrait à assu-
jettir totalement la volonté souveraine de la partie intervenante à
celle des parties initiales telle que celle-ci est reflétée dans la compo-
sition de la Chambre.»

La Cour ne pouvait pas ne tenir aucun compte des arguments du requé-
rant et, par une décision purement administrative, se contenter de trans-
mettre la requête au président de la Chambre sans l’examiner. Par sa
décision du 14 décembre 1989, comme il ressort de la présente ordon-
nance, la Cour a donné aux deux Parties à l’affaire:

«la possibilité de lui présenter leurs observations sur la question ...
soulevée [par le Nicaragual, celle de savoir s’il doit être statué sur
la requête à fin d'intervention par la Cour plénière ou par la
Chambre...»

En vertu de la même décision du 14 décembre 1989, copie de ces obser-
vations a été communiquée au Nicaragua qui a alors présenté de nou-
velles observations. Dans les observations du Honduras datées du
15 janvier 1990, le Gouvernement hondurien a informé la Cour qu’à son
avis «la Cour plénière n’est pas compétente pour connaître de l’affaire qui
oppose le Honduras et El Salvador...» et que «la requête à fin d’interven-
tion du Nicaragua doit être examinée par la Chambre et non par la Cour
plénière ».

Le Gouvernement salvadorien, dans ses observations du 8 janvier 1990,
a fait part à la Cour de son intention « de s’opposer à la requête à fin d’in-
tervention du Nicaragua, y compris la demande tendant à une reconstitu-
tion de la Chambre...» Toutefois, bien que s’opposant ainsi à l’interven-
tion du Nicaragua et à la reconstitution de la Chambre proposée par
celui-ci, El Salvador n’a pas, à l’instar du Honduras, exclu par principe la
possibilité que la Cour plénière puisse examiner la requête du Nicaragua.
El Salvador a formulé l’opinion suivante:

« Estimant que les raisons de s’opposer à la requête sont tout aussi
valables devant la Cour pléniére que devant la Chambre, le Gouver-
nement d’El Salvador n’a pas d’observations à formuler sur la ques-
tion préliminaire de savoir si la requête du Nicaragua relève de la
compétence de la Chambre ou de celle de la Cour plénière. »

Quelles sont les principales conclusions à tirer de ces vues des Parties
initiales ? En premier lieu, il est tout à fait clair qu’en gros ces Parties ne
sont pas favorables à la requête du Nicaragua en tant qu’elle demande que
la Cour plénière, et non la Chambre, examine ses propositions concernant
une éventuelle reconstitution de la Chambre ou une redéfinition de son
mandat, et qu’à franchement parler elles ne sont pas favorables à une
intervention du Nicaragua dans l’affaire. Cette attitude négative peut-elle
avoir un impact sur la manière dont la requête du Nicaragua pourra être
examinée par la Chambre dans sa composition actuelle ? En théorie, c’est
exclu, car tous les membres d’une chambre, y compris les juges ad hoc,
sont indépendants des parties et gardent une totale impartialité pendant

15
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 15

toute la durée de la procédure. Personne bien sûr ne devrait garder à l’es-
prit les positions adoptées parles Parties sur la procédure durant la consti-
tution de la chambre et les diverses options qui s’offraient à elles à
l’époque. Ces considérations valent pour toutes les chambres et sont peut-
être seulement un peu plus pertinentes s’agissant des chambres consti-
tuées sur la base d’un compromis. Des parties qui sont convenues par le
biais d’un compromis de soumettre leur différend à une chambre peuvent,
si toutes deux ne sont pas satisfaites du déroulement de la procédure
ou des décisions interlocutoires de la chambre, mettre fin à la procédure
simplement en retirant leur compromis — quoique en théorie l'existence de
cette possibilité ne puisse en aucune manière exercer une pression sur la
chambre. Toutefois, le problème est de savoir s’il est juste qu’un Etat qui
doit protéger des intérêts peut-être vitaux et qui se trouve dans une situa-
tion procédurale telle que celle où se trouve actuellement le Nicaragua se
retrouve totalement à la merci d’une construction théorique de ce type.
Jestime que la Cour, compte tenu de toutes les circonstances de l’espèce
et des diverses conclusions formulées par le Nicaragua dans sa requête,
qui, comme je l’ai montré, va beaucoup plus loin qu’une simple requête à
fin d'intervention et soulève des questions sur lesquelles la Chambre n’est
pas compétente pour statuer, devrait elle-même donner au requérant la
possibilité de défendre sa position devant elle dans le cadre d’une procé-
dure orale — à tout le moins pour ce qui est des questions de procédure. Je
pense qu’une telle attitude de la part de la Cour serait d’autant plus justi-
fiée que les documents qui la régissent ne donnent à la Cour aucune indi-
cation expresse quant à la manière d’agir lorsqu'elle reçoit une requête
à fin d’intervention dans une affaire pendante devant une chambre
lorsque cette requête contient aussi une demande de reconstitution de
ladite chambre !. La décision que prendra la Cour sur cette question créera
donc un précédent important pour la pratique future et c’est pourquoi elle
devrait se fonder non seulement sur un ensemble de règles formelles qui
concernent exclusivement les requêtes à fin d’intervention ordinaires,
mais aussi sur une analyse approfondie de toutes les situations procédu-
rales auxquelles les demandes du Nicaragua ont donné naissance et sur
une explication exhaustive par chacune des Parties en cause de ses posi-
tions réelles en ce qui concerne la procédure.

1 Cette lacune dans les documents de base de la Cour est toutefois bien compréhen-
sible, car le Statut de la Cour et son Règlement (même la version la plus récente, celle de
1978) ont été élaborés et adoptés à une époque où les chambres ad hocn’existaient prati-
quement pas. On sait bien que pour que des règles de procédure soient à la fois cohé-
rentes et utiles elles doivent être élaborées sur la base d’une expérience pratique
prolongée et traduire la totalité de cette expérience. L'élaboration théorique des dispo-
sitions actuelles du Règlement dans ce domaine s’est fondée principalement sur linten-
tion louable de permettre plus facilement aux Etats de régler pacifiquement leurs
différends tout en développant l’activité de la Cour internationale de Justice. Il est signi-
ficatif que ce soit précisément l’expérience concrète d’affaires récentes devant des
chambres qui ait éveillé l’intérêt des membres de ia Cour internationale de Justice pour
cette institution utile et prometteuse (voir l’opinion dissidente de M. Shahabuddeen
jointe à la présente ordonnance, ci-après p. 21, note de bas de page).

16
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 16

Malheureusement, la Cour s’est satisfaite d'observations écrites très
brèves (une ou deux pages) d’El Salvador et du Honduras, et les Etats en
question n’ont de plus été autorisés à traiter, en vertu de la décision de la
Cour, que de la seule question de savoir «si c’est la Cour plénière ou la
Chambre qui doit statuer sur la requête à fin d'intervention» (les italiques
sont de moi). La Cour n’a pas invité les Parties en cause à exprimer leur
opinion sur une éventuelle reconstitution de la Chambre et les autres
questions procédurales abordées dans la requête.

Dans ces conditions, je suis convaincu qu’une procédure orale à
laquelle participeraient tous les Etats concernés est plus que nécessaire.
Néanmoins, l'ordonnance de la Cour est en fait fondée sur l'opinion d'un
seul des trois Etats qui ont pu présenter leurs observations, à savoir l’opi-
nion du Honduras. Comme on l’a montré, El Salvador a éludé la question
qui lui était posée en se contentant de dire: «le Gouvernement d’El Salva-
dor n’a pas d’observations à formuler». Le Nicaragua a réitéré Popinion
qu’il avait déjà exprimée, à savoir que « c’est la Cour plénière qui est com-
pétente pour trancher la question ... et, dans les circonstances de l’espèce,
elle devrait décider d'exercer cette compétence ».

Je suis convaincu que ces divergences d’opinions auraient dû être
considérées comme une raison supplémentaire pour la Cour de tenir des
audiences. Et une autre considération me conforte dans cette conviction.
Selon l’article 27 du Statut, un arrêt rendu par une chambre ad hoc est
considéré comme rendu par la Cour plénière. Du fait de l’adoption de la
présente ordonnance par une majorité des membres de la Cour, il ne res-
tera au requérant que deux possibilités : il pourra soit renoncer à sauvegarder
et défendre ses intérêts contre une éventuelle violation résultant d’une pro-
cédure judiciaire devant la Cour internationale de Justice, soit soumettre
sa requête à la Chambre. S’il choisit cette dernière possibilité, il devra
respecter la décision de cinq juges dont deux seulement sont membres de
la Cour mais dont la décision aura néanmoins le statut d’arrêt de la Cour.
Si sa requête à fin d’intervention est sommairement rejetée, ou si l’arrêt sur
le fond ne sauvegarde pas convenablement ses intérêts légitimes en tant
que Partie intervenante, le requérant ne pourra se pourvoir en appel, étant
donné que l’arrêt de la Cour aura été rendu!

Pourtant, en théorie, il serait possible dans une telle situation que l’arrêt
soit adopté par une majorité de juges non membres de la Cour, les deux
membres de la Cour votant contre. Une telle possibilité n’est pas seule-
ment un paradoxe — il y a des conséquences pratiques très importantes
pour le requérant. Si l'affaire ne devait pas être examinée par une chambre
de la Cour mais par un tribunal arbitral, et si un Etat tiers considérait la
décision comme préjudiciable a ses intéréts, cet Etat aurait la possibilité
d’essayer de défendre ces intéréts devant la Cour internationale de Jus-
tice, alors méme que le tribunal en question aurait pu étre composé exclu-
sivement de membres de la Cour. Néanmoins, puisqu’en l’espèce les
Parties ont décidé de ne pas soumettre leur différend à l’arbitrage mais de
le porter devant une chambre de la Cour, l'Etat tiers est automatiquement
privé de ce recours devant la Cour plénière. Ce n’est qu’à l’issue d’une

17
DIFFÉREND (EL SALVADOR/HONDURAS) (OP. DISS. TARASSOV) 17

procédure orale, à laquelle tous les Etats concernés auraient pleinement
participé en bénéficiant de droits égaux en matière de procédure, que la
Cour aurait pu à bon droit aboutir à une conclusion prima facie sur le
point de savoir s’il y avait des risques d’intrusion dans la sphère d’intérêts
de l'Etat tiers. Si elle avait conclu à l’absence de tels risques, elle aurait pu
rejeter les conclusions de l’Etat demandant à intervenir sans renvoyer sa
requête à la Chambre.

En même temps, la Cour aurait pu d’une manière ou d’une autre donner
au requérant l’assurance qu’il ne serait pas porté atteinte à ses droits légi-
times (comme elle l’a fait pour l'Italie dans l'affaire du Plateau continental
(Jamahiriya arabe libyenne/Malte). Si au contraire elle avait conclu que
certains intérêts de l’Etat tiers pouvaient être mis en cause ou directement
menacés par une décision rendue par la Chambre à l’égard des Parties ini-
tiales, la Cour aurait pu, en consultation avec le président de la Chambre
et lesdites Parties, établir des garanties procédurales permettant effec-
tivement audit Etat de défendre ses droits. Si tant les Parties au différend
principal que le requérant ont exprimé, à titre préliminaire, des opinions
très différentes quant à l'instance devant connaître de la requête, on ne
peut exclure qu’ils eussent pu, avec l’aide de la Cour, trouver des compro-
mis mutuellement acceptables durant la procédure orale.

Mon vote contre la présente ordonnance traduit mon espoir sincère que
la décision de la Cour que concrétise cette ordonnance ne se verra pas
accorder le caractère de précédent, servant à exclure — pour des motifs
purement formalistes — toute possibilité que la Cour puisse examiner des
questions concernant les affaires dont sont saisies des chambres mais que
ces chambres ne peuvent résoudre. Justifier ainsi une inaction future
pourrait non seulement entraîner une dévalorisation du rôle de la Cour
elle-même, mais aussi une regrettable dévalorisation du mécanisme des
chambres, en plaçant une barrière insurmontable entre celles-ci et la Cour
plénière et, par voie de conséquence, en les coupant de l’organe judiciaire
principal des Nations Unies. Si cela devait arriver, les chambres ad hoc
seraient transformées en une sorte d’hybride à mi-chemin entre le proces-
sus judiciaire international et l’arbitrage.

(Signé) Nikolai K. TARASSOv.

18
